        Case 1:17-cr-10098-GAO Document 162 Filed 11/06/19 Page 1 of 15



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                             )
                                                     )
                       v.                            )       No. 17-cr-10098-GAO
                                                     )
BURHAN UD DIN,                                       )
                                                     )
                       Defendant.                    )
                                                     )

                  GOVERNMENT’S SENTENCING MEMORANDUM

       The United States moves the Court to vary downwards and sentence Defendant Din

to one year and a day in prison; three years of supervised release during which Defendant is

required to (a) file accurate personal and corporate tax returns for himself and accurate W-2s

for his (now-former) employees, (b) settle his civil tax liabilities with the IRS and pay them

restitution of $212,224.01, and (c) furnish information to the IRS or any other federal law

enforcement entity regarding the tax liabilities of anybody with whom he claims joint and

several liability; and pay a mandatory special assessment of $600.

I.     The Appropriate Guidelines Sentencing Range is 21 to 27 months

       In formulating an appropriate sentence to address the defendant’s violation of the law,

the Court must first turn to the United States Sentencing Guidelines. The Guidelines “serve

as the starting point for the district court’s decision and anchor the court’s discretion in select-

ing an appropriate sentence.” Molina-Martinez v. United States, 136 S. Ct. 1338, 1349 (2016).

“[S]tarting with the Guidelines' framework helps . . . promote uniformity and fairness.”

United States v. Rodriguez, 630 F.3d 39, 41 (1st Cir. 2010). In most instances, “the Guidelines

are not only the starting point . . . but also the lodestar.” Molina-Martinez, 136 S. Ct. at 1346.
         Case 1:17-cr-10098-GAO Document 162 Filed 11/06/19 Page 2 of 15



         The parties’ dispute about the sentencing guideline calculations stems essentially from

the government’s calculation of the tax loss. The spreadsheets submitted by Defendant rep-

resent the government’s calculation of tax loss. They were done by Internal Revenue Agent

Joseph Guidoboni, who testified at trial. Although they are marked “draft,” they were

marked “draft” in case Defendant submitted anything that suggested that the tax loss should

be corrected. Defendant has not, and so the spreadsheets should be treated as final.

         Defendant’s objections to these calculations — that they are estimates, that they in-

clude tax losses from years not included in the indictment, that they include losses from the

Jamaica Plain restaurant, and that they include federal income tax withholding — are without

merit.

         A. Use of Estimates

         It is proper to use estimates to establish tax loss. The calculation of tax loss need not

be precise. The tax loss need only be “a reasonable estimate based on the available facts.”

United States v. DeLeon, 704 F.3d 189, 194, 195 (1st Cir. 2013) (quoting USSG § 2T1.1 com-

ment. (n.1)), cert. denied, 571 U.S. 942 (2013). Agent Guidoboni’s use of averages and esti-

mates to compute payroll tax was approved as reasonable in DeLeon, 704 F.3d at 194-95. The

use of estimates was necessary here, as the government lacked sufficient records to set forth

actual figures for all restaurants during all periods. The estimates may not reflect the restau-

rants’ seasonal earning deviations, but that is the nature of an estimate, and in any event

Defendant suggests no specific better way to make the numbers more precise.




                                                 2
        Case 1:17-cr-10098-GAO Document 162 Filed 11/06/19 Page 3 of 15



       B. Tax Losses from Years Not Included in the Indictment

       It is proper to include tax losses from years not included in the indictment. The sen-

tencing guidelines take a broad view of what conduct is relevant to a sentence. When a de-

fendant engages in conduct like tax fraud, in which all counts would be grouped together,

then the relevant sentencing conduct should include “all acts and omissions . . . that were part

of the same course of conduct or common scheme or plan as the offense of conviction.”

USSG § 1B1.3(a)(2). “For two or more offenses to constitute part of a common scheme or

plan, they must be substantially connected to each other by at least one common factor, such

as common victims, common accomplices, common purposes, or similar modus operandi.”

USSG § 1B1.3 comment. (n.5(B)(i)). The tax fraud done by Defendant in years outside the

indictment period all had a common victim, common accomplices, common purposes, and a

similar modus operandus, and thus constitute relevant conduct. In fact, the guidelines them-

selves explicitly recognize that tax frauds in consecutive years generally constitute relevant

conduct: “The nature of the offenses may also be a relevant consideration (e.g., a defendant’s

failure to file tax returns in three consecutive years appropriately would be considered as part

of the same course of conduct because such returns are only required at yearly intervals).”

USSG 1B1.3 comment. (n.5(B)(ii)). Consequently, in tax cases, the courts have routinely

included tax losses from years outside the years of conviction. E.g., United States v. Leonard,

289 F.3d 984, 987-88 (7th Cir. 2002) (affirming tax loss’s inclusion of tax frauds committed on

behalf of others in years for which the defendant was not convicted).

       The Leonard court’s words ring true here:

               Leonard argues that after the first ten counts of the indictment were dis-
       missed, all that remained was a one count indictment alleging her own fraudu-
       lent claim, “a course of conduct which lasted about one day.” While this is true,
       the guidelines permit the sentencing court to make certain adjustments based
                                                3
        Case 1:17-cr-10098-GAO Document 162 Filed 11/06/19 Page 4 of 15



       on offenses outside the four corners of the indictment. The purpose for the “rel-
       evant conduct” adjustment in sentencing is to allow the sentence to reflect the
       seriousness of an offense rather than being limited by the specific charge set out
       in the indictment.

Leonard, 289 F.3d at 988–89. So too should Defendant Din’s sentence should reflect the seri-

ousness of his offenses, rather than being limited by the specific charges for which he was

convicted.

       C. Tax Losses from the Jamaica Plain Restaurant

       It was likewise proper to include tax losses from the Jamaica Plain Restaurant even

though those tax losses were not charged in the indictment. Again, the Jamaica Plain Res-

taurant tax frauds were “part of a common scheme or plan” which were “substantially con-

nected to each other by at least one common factor, such as common victims, common ac-

complices, common purposes, or similar modus operandi.”             USSG § 1B1.3 comment.

(n.5(B)(i)). All the restaurants were owned or part-owned by Defendant, they had the same

accountant (Victor), had the same victim (the IRS), common purposes (tax evasion), and sim-

ilar modus operandi. E.g., Leonard, 289 F.3d at 987-89 (7th Cir. 2002) (for defendant convicted

of filing one false tax return for herself, affirming inclusion of tax frauds committed on behalf

of other people in years for which she was not convicted). Again, as noted in Leonard, 289

F.3d at 988–89, the guidelines permit the sentencing court to make adjustments based on

offenses outside the four corners of the indictment and the purpose for including relevant

conduct in sentencing is to allow the sentence to reflect the seriousness of the Defendant’s

offense rather than being limited by the indictment’s specific charge. Defendant’s tax loss

should therefore include the Jamaica Plain restaurant frauds.




                                               4
        Case 1:17-cr-10098-GAO Document 162 Filed 11/06/19 Page 5 of 15



       D. Federal Income Tax Withholding

       There is no merit in Defendant’s contentions that his tax loss should be calculated by

excluding the income taxes he failed to withhold from his employees’ wages, calculated as

25% of wages.

       To begin with, an employer has an obligation to withhold payroll taxes from its em-

ployees’ wages. Those payroll taxes include Social Security taxes, Medicare taxes, and the

employees’ personal income taxes. This statement of the tax law is set forth in PSR ¶¶ 12-15,

and Defendant did not object to it. Nor would he have any basis to do so. The obligations

to withhold and pay Social Security taxes, Medicare taxes and personal income taxes were

the subject of testimony by Internal Revenue Agent Guidoboni at trial. They are obvious to

anyone who receives a paycheck, a pay stub, or a W-2. And they are established by caselaw

and statute. See, e.g., 26 U.S.C. § 3402 (generally obligating employer to deduct and withhold

from wages taxes prescribed by the Secretary of the Treasury); DeLeon, 704 F.3d at 195 (“As

Agent Guidoboni testified at trial, there are three components of a payroll tax: the Social

Security portion (taxed at 12.4 percent), the Medicare portion (taxed at 2.9 percent) and the

federal income tax withheld . . .”).

       In the present case, there was testimony and there were documents that established

that Defendant Din failed not only to collect the correct amount of Social Security and Med-

icare taxes, but that he also failed to collect the correct amount of federal income tax. He had

an obligation to do so, but didn’t. Consequently, the amounts of federal income tax that he

didn’t collect are properly part of the tax loss. They are not a penalty, but rather an unpaid

obligation. Such is demonstrated in, for example, Varjabedian v. United States, 339 F. Supp.



                                               5
          Case 1:17-cr-10098-GAO Document 162 Filed 11/06/19 Page 6 of 15



2d 140, 152 (D. Mass. 2004) (Dein, M.J.) (reporting calculation of payroll taxes to include

Social Security, Medicare, and income taxes).

          How to calculate this properly? The IRS has its Internal Revenue Manual. While De-

fendant is correct that the IRM does not have the status of mandatory law, the District of

Massachusetts has held that it is proper to rely on the IRM in order to calculate payroll taxes,

including the very sections that Defendant now objects to. As Magistrate Judge Dein held,

“[w]hether these sections of the IRM are technically mandatory or nor not, an issue on which

the court takes no position, it was not inappropriate for Agent Guidoboni to rely on them and

apply the 28% rate” that then applied. Varjabedian, 339 F. Supp. 2d at 163. She explained

that relying on the IRM is appropriate because it is intended to be used consistently and thus

fairly:

                        These provisions are both part of the IRS' “Employment
                Tax Handbook,” which “serves as the foundation for consistent
                administration of employment taxes by various IRS operating di-
                visions. By providing one source of authority for all operating
                divisions, the Service greatly reduces inconsistencies regarding
                philosophies, as well as, procedures.” IRM § 4.23.1.1(3). More-
                over, “[t]he handbook is designed for use as an everyday refer-
                ence guide. It serves as the single official compilation of policies,
                procedures, instructions and guidelines relating to employment
                taxes.” IRM § 4.23.1.2(2). Thus, it is clear that the IRS intended
                for the Handbook's provisions to be applied uniformly whenever
                implicated, not merely at the particular agent's discretion. There-
                fore, Agent Guidoboni's reliance on IRM §§ 4.23.8.4 and
                4.23.8.8 was not inappropriate.

Varjabedian, 339 F. Supp. 2d at 164, cited with approval in Hi-Q Personnel, Inc. v. Commissioner of

Internal Revenue, 132 T.C. 279, 300 n.10 (2009)

          The above establish that it is proper for Defendant’s tax loss to include amounts due

to his failure to withhold income tax (as distinct from Social Security and Medicare taxes)

from his employees’ wages. They also establish that it is proper to use the Internal Revenue
                                                 6
        Case 1:17-cr-10098-GAO Document 162 Filed 11/06/19 Page 7 of 15



Manual as a guide to do so. What does it say? Internal Revenue Manual § 4.23.8.8 provides

that “(1) [Internal Revenue Code] 3402 [that is, 26 U.S.C. § 3402] requires employers to de-

duct and withhold income tax from payments of wages. When income tax withholding is

involved and IRC 3509 [26 U.S.C. § 3509] is not applicable, use the supplemental wage with-

holding rates. See IRM 4.23.8.4, IRC 3402(d) - Relief for Employer When Employees Have

Paid Income Tax on Wages.” This applies here, because income tax withholding and IRC

3509 does not apply. IRC 3509 does not apply because its subsection (c) [26 U.S.C. § 3509(c)]

says that the “section shall not apply to the determination of the employer’s liability for tax .

. . if such liability is due to the employer’s intentional disregard of the requirement to deduct

and withhold such tax.” That’s what happened here: Defendant intentionally disregarded

the requirement to deduct and withhold federal income tax. Consequently, because income

tax withholding is involved and IRC 3509 doesn’t apply, the supplemental wage withholding

rates apply, regardless of whether the wages were supplemental or not. The lowest possible

supplemental wage withholding rate is 25%. Treas. Reg. § 31.3402(g)-1(a)(7).

       Likewise Internal Revenue Manual § 4.23.8.4(1) states that when “FITW [federal in-

come tax withholding] is involved and IRC 3509 is not applicable, the withholding is either

computed under ordinary FITW requirements or using the supplemental withholding rate in

Treas. Reg. 31.3402(g)-1. The rate of 25 percent is effective from 5/28/03 through 12/31/17

. . .” Again, 25 percent is the correct rate.

       E. Conclusion

       Defendant’s sentencing guideline arguments, addressed above, are without merit. His

remaining sentencing guideline arguments, such as that the government has not proved that

the restaurant workers were employees rather than independent contractors, are fanciful. His

                                                7
        Case 1:17-cr-10098-GAO Document 162 Filed 11/06/19 Page 8 of 15



reliance upon a two-year-old plea agreement that was never filed is beside the point: the

government’s estimates of loss change, the more time it has to examine a case.

       The tax loss is properly estimate as $212,224.01, and therefore under USSG § 2T1.6

and the tax table in USSG § 2T4.1, the offense level is 16. This estimated tax loss is comfort-

ably within the corresponding band in USSG § 2T4.1’s tax table: more than $100,000 but less

than $250,001. For Defendant’s sentencing guidelines arguments to have any effect on the

guideline sentencing range, they would have undercut the estimate by more than 50%. He

has not shown a good reason for a 50% cut in losses.

       With Criminal History Category I, the guideline sentencing range is 21 to 27 months.

II.    Although a Downward Variance is Appropriate in this Case, Defendant Should
       Still Face Imprisonment

       Once the sentencing court has established the Guidelines Sentencing Range (including

a consideration of any applicable departures), it must then evaluate the sentencing factors set

out in 18 U.S.C. § 3553(a). United States v. Dixon, 449 F.3d 194, 204 (1st Cir. 2006). The goal

is to fashion “a sentence sufficient, but not greater than necessary,” for the achievement of

the legitimate objectives of sentencing. 18 U.S.C. § 3553(a); Dixon, 449 F.3d at 204. Those

purposes are “(A) to reflect the seriousness of the offense, to promote respect for the law, and

to provide just punishment for the offense; (B) to afford adequate deterrence to criminal con-

duct; (C) to protect the public from further crimes of the defendant; and (D) to provide the

defendant with needed educational or vocational training, medical care, or other correctional

treatment in the most effective manner.” 18 U.S.C. § 3553(a)(2). In determining that sentence,

this Court must consider “the nature and circumstances of the offense and the history and

characteristics of the defendant,” 18 U.S.C. § 3553(a)(1), “the kinds of sentences available,”


                                               8
        Case 1:17-cr-10098-GAO Document 162 Filed 11/06/19 Page 9 of 15



§ 3553(a)(3), the Guidelines and Guideline range, § 3553(a)(4), the Guidelines’ policy state-

ments, § 3553(a)(5), “the need to avoid unwarranted sentence disparities among defendants

with similar records who have been found guilty of similar conduct,” § 3553(a)(6), and “the

need to provide restitution to any victims of the offense,” § 3553(a)(7).

       A sentencing court may not “presume that a sentence within the applicable Guidelines

range is reasonable,” but must consider the § 3553(a) factors. Nelson v. United States, 555 U.S.

350, 352 (2009). Nonetheless the Guidelines and the post-Booker sentencing regime sensibly

“steer district courts to more within-Guidelines sentences.” Peugh v. United States, 569 U.S.

530, 531 (2013). That is because “[t]he post-Booker federal sentencing scheme[] . . . aims to

achieve uniformity by ensuring that sentencing decisions are anchored by the Guidelines and

that they remain a meaningful benchmark through the process of appellate review.” Id. at 531.

       Here, a year-and-a-day sentence appropriately considers the nature and circumstances

of the offense; reflects the seriousness of the offense, promotes respect for the law, and pro-

vides just punishment for the offense; protects the public from further crimes by the defendant;

affords adequate deterrence; is consistent with the Sentencing Commission’s policy state-

ments on the need for deterrence in tax crimes; and is no greater than necessary for these

purposes. 18 U.S.C. § 3553(a)(1), (2), (5), (6). Specifically, this Court should impose the

government’s recommended sentence for the following reasons:

       A. Nature, Circumstances, and Seriousness of the Offenses

       Defendant’s crime is significant. Defendant took deliberate and willful steps to de-

fraud the United States and to profit from that conduct. The tax loss suffered by the United

States and the taxpayers as a result of the defendant’s conduct spanned five years. During

trial, Defendant tried to suggest that he was just a pawn of his business partners and subject

                                               9
       Case 1:17-cr-10098-GAO Document 162 Filed 11/06/19 Page 10 of 15



to a scheme of their making. But Defendant Din put the lie to that himself when he opened

his own restaurant in Jamaica Plain and continued the tax fraud scheme all on his own.

       B. Need to Promote Respect for the Law and Just Punishment

       The criminal tax laws are designed to protect the public interest in preserving the in-

tegrity of the nation’s tax system, which depends upon a system of voluntary compliance.

Our country’s income tax laws, in effect, reflect an honor system under which citizens are

required to cooperate with the government, to file true and accurate returns. Therefore, it is

vital that when a citizen is non-compliant, that citizen is appropriately punished. As the U.S.

Sentencing Guidelines Manual § 2T1.1 introductory commentary aptly states, “[c]riminal tax

prosecutions serve to punish the violator and promote respect for the tax laws.” See also United

States v. Zukerman, 897 F.3d 423, 428 (2d Cir. 2018) (explaining that “tax crimes represent an

especially damaging category of criminal offenses, which strike at the foundation of function-

ing government”) (citations and internal quotation marks omitted).

       Failure to sentence Defendant to a term of incarceration in this case would send the

wrong message: “that would-be white-collar criminals stand to lose little more than a portion

of their ill-gotten gains and practically none of their liberty.” United States v. Martin, 455 F.3d

1227, 1240 (11th Cir. 2006). And, although imposing a sentence which prioritizes restitution

might be “desirable, [] so is the deterrence of white-collar crime (of central concern to Con-

gress), the minimization of discrepancies between white- and blue-collar offenses, and limits

on the ability of those with money or earning potential to buy their way out of jail.” United

States v. Mueffelman, 470 F.3d 33, 40 (1st Cir. 2006); United States v. Ture, 450 F.3d 352, 359

(8th Cir. 2006) (deciding that imposing a term of imprisonment based on the fact that defend-

ant “owes a substantial amount of back taxes, interest, and penalties . . . is entirely improper

                                                10
       Case 1:17-cr-10098-GAO Document 162 Filed 11/06/19 Page 11 of 15



and . . . results in bad public policy”); United States v. Stefonek, 179 F.3d 1030, 1038 (7th Cir.

1999) (“Business criminals are not to be treated more leniently than members of the ‘criminal

class’ just by virtue of being regularly employed or otherwise productively engaged in lawful

economic activity.”). Accordingly, a term of incarceration is required to promote respect for

the law and, as more fully described below, provide just punishment for Defendant Din’s

crimes.

       C. Need to Afford Adequate Deterrence

       The Sentencing Guidelines clearly articulate that deterrence should be the primary

consideration when sentencing defendants for tax crimes. The reasoning is compelling. Be-

cause of the limited number of criminal tax prosecutions relative to the estimated incidence

of such violations, deterring others from disobeying the tax laws is of the utmost importance

when punishing criminal tax violations. U.S.S.G. § 2T1, introductory cmt. (2016).

       General deterrence is the essential means of minimizing the ever-increasing amount

of money estimated to be lost each year through tax fraud. The IRS’s most recent study of

tax compliance estimates that only 81.7% of individuals are compliant, leaving a yearly tax

gap of over $458 billion dollars in unreported and uncollected taxes. See Federal Tax Compli-

ance Research: Tax Gap Estimates for Tax Years 2008-2010 at 2, 8, Internal Revenue Service Pub-

lication 1415 (April 2016), available at https://www.irs.gov/pub/irs-soi/p1415.pdf. Wide-

spread noncompliance with the Internal Revenue Code is an ongoing problem that merits

every court’s consideration when sentencing defendants for committing tax offenses. Mean-

ingful sentences – that is, ones that, through their terms, speak loudly – must be given so that

others are forewarned of the consequences.



                                               11
       Case 1:17-cr-10098-GAO Document 162 Filed 11/06/19 Page 12 of 15



       Absent such deterrence, other successful Americans with the means and opportunity

to enrich themselves at the cost of other taxpayers, will cynically conclude that the potential

rewards of such criminal activity outweigh the risks of being caught and punished for com-

mitting tax fraud. See Ture, 450 F.3d at 358 (“The goal of deterrence rings hollow if a prison

sentence is not imposed . . . .”). The sentence imposed in this case should send a strong

message to other would-be tax cheats that imprisonment is a reality for those who willfully

violate the internal revenue laws. The sentence should also assure law-abiding taxpayers that

they are not foolish for filing tax returns and paying their share of taxes. In short, our nation’s

tax system depends of the voluntary compliance of honest taxpayers. Here, a sentence of

imprisonment promotes voluntary compliance by making clear that there are consequences

for hiding income from the government and will certainly deter others by sending a message

that cheating on your taxes bears very serious consequences.

       Accordingly, the government simply cannot ensure compliance with the Internal Rev-

enue Code if the general public believes there are no meaningful repercussions for failing to

comply with the tax laws. Sentencing defendant to a term of incarceration will convey the

message to others that systematic and repeated efforts to cheat on one’s taxes will be met with

harsh punishment.

       D. Need to Avoid Unwarranted Sentence Disparities Among Defendants Guilty of Similar
          Conduct

       The Sentencing Guidelines reflect the consensus that those convicted of economic

crimes should not be able to avoid incarceration, even where such crimes constitute a defend-

ant’s first offense. The legislative history of the Sentencing Reform Act of 1984, which created




                                                12
       Case 1:17-cr-10098-GAO Document 162 Filed 11/06/19 Page 13 of 15



the United States Sentencing Commission, made clear that one of the Act’s goals was to rec-

tify the serious problem in the criminal justice system that white-collar offenders were not

being adequately punished.

       The Guideline range reflects the seriousness of the offense, promotes respect for law,

and provides for just punishment in this case. Anchoring the sentence to the Guideline range

also serves the vital goal of uniformity and fairness in sentencing. To be sure, “[i]n accord

with 18 U.S.C. § 3553(a), the Guidelines, formerly mandatory, now serve as one factor among

several courts must consider in determining an appropriate sentence.” Kimbrough v. United

States, 552 U.S. 85, 90 (2007). Nevertheless, it remains the case that “the [Sentencing] Com-

mission fills an important institutional role: It has the capacity courts lack to base its determi-

nations on empirical data and national experience, guided by a professional staff with appro-

priate expertise.” Id. at 108-09 (internal quotation marks omitted). Thus, “in the ordinary

case, the Commission’s recommendation of a sentencing range will reflect a rough approxi-

mation of sentences that might achieve § 3553(a)’s objectives.” Id. at 109 (internal quotation

marks omitted).

       Furthermore, the Guidelines are often the sole means available for assuring some

measure of uniformity in sentencing, fulfilling a key Congressional goal in creating the Sen-

tencing Commission in the first place. Reference to the Guidelines, while carefully consider-

ing the Section 3553(a) factors particularly relevant to an individual defendant, is the only

available means of preventing sentencing determinations from varying based on the luck of

the judicial draw.




                                                13
       Case 1:17-cr-10098-GAO Document 162 Filed 11/06/19 Page 14 of 15



       E. History and Characteristics of the Defendant

       Were it not because of the unique history and characteristics of Defendant Din, par-

ticularly his family situation, the United States would recommend a sentence at the high end

of the guideline sentencing range. He did not just go to trial: he went to trial denying the

authenticity of almost every document available, including those authenticated by a certificate

by the Commonwealth’s Secretary of State. Nevertheless, because of Defendant Din’s family

situation, the United States requests a variance down to a year and a day. It does not request

a variance all the way down to probation, however. As noted above, imprisonment for tax

frauds is still necessary for just punishment, equal punishment, and general deterrence.


                                                   Respectfully submitted,

                                                   ANDREW LELLING
                                                   United States Attorney

                                           By:     /s/ Scott L. Garland
                                                   Scott Garland
                                                   Assistant U.S. Attorney

Dated: November 6, 2019




                                              14
       Case 1:17-cr-10098-GAO Document 162 Filed 11/06/19 Page 15 of 15



                                 CERTIFICATE OF SERVICE

        I hereby certify that this document is being filed through the ECF system and therefore
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing.

Dated: November 6, 2019                                       /s/ Scott L. Garland
                                                              Assistant United States Attorney




                                                 15
